DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robb Edmonds on 01/10/2022.

The application has been amended as follows: 

Claim 6
Line 4: “C4 to C26 oligomers.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 


No prior art alone or in combination with references discloses the claimed process for upgrading natural gas liquid components as recited in the claims. 
Keusenkothen et al. (US 2015/0158791 A1) is the closest prior art of record. Keusenkothen discloses a process for the production of C2+ olefins from feeds containing methane and at least one co-reactant comprising: 
providing a feed primarily in the vapor phase comprising methane and at least one co-reactant, wherein the co-reactant can comprise one or more C2+
at least partially dehydrogenating the vapor phase feed to produce an effluent comprising hydrogen, methane, C2+ olefins and unconverted co-reactant ([0033]; [0041]);
separating methane from the effluent ([0041]); and 
recovering the C2+ olefins ([0041]; [0042]). 
With specific regards to claim 7,  Keusenkothen discloses providing a raw gas comprising acid gas, water, methane and at least one co-reactant, wherein the co-reactant can comprise one or more C2+ alkanes ([0017]; [0012]; [0015]); and removing at least a portion of acid gas and water to provide a treated gas having desired feed components ([0017]). 
Keusenkothen differs from the claimed invention in that Keusenkothen explicitly discloses that methane is converted during the reaction and fails to disclose or reasonably suggest that the dehydrogenation effluent produced will comprise the methane present in the feed. The claims recite that the dehydrogenation effluent comprises “the methane” which is interpreted as the methane present in the provided hydrocarbon gas. As discussed in the Applicant’s arguments, the methane in the claimed process is not consumed during dehydrogenation, which is supported by the Applicant’s examples. As such, the process of Keusenkothen and the claimed process are substantially different and the claimed process is not anticipated or made obvious over Keusenkothen. 
Schoonebeek et al. (US 2019/0039972 A1), directed to the conversion of mixed methane/ethane streams, discloses a process comprising converting ethane from a stream comprising methane and ethane, in which the stream has a volume ratio of methane to ethane of from 0.005:1 to 100:1, into a product comprising methane and a product having a vapor pressure at 0oC lower than 1 atmosphere (Abstract). Schoonebeek discloses that the methane may be separated from the product and that it is preferable that substantially no or only a relatively small amount of methane is converted (Abstract; [0014]; claim 1). Schoonebeek differs from the claimed invention in that the conversion of ethane involves oxidative dehydrogenation (ODH) which results in a product stream comprising water and not hydrogen as claimed. 
As such, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772